Case: 2:19-cv-02196-ALM-EPD Doc #: 120 Filed: 08/18/20 Page: 1 of 3 PAGEID #: 1779




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

   URSULA MCGLONE, et. al.
                                                           Case No. 2019-cv-02196-ALM-EPD
                         Plaintiffs
                                                           Chief Judge Algenon L. Marbley
         v.
                                                           Chief Magistrate Judge Elizabeth
   CENTRUS ENERGY CORP., et al.                            Preston Deavers

                         Defendants

                         NOTICE OF DISMISSAL WITHOUT PREJUDICE OF
                           PLAINTIFFS JULIA DUNHAM, C.D., AND K.D.

       Plaintiffs, Julia Dunham, C.D., and K.D., minor children, by and through their parent and

natural guardian, Julia Dunham, hereby file this notice of dismissal without prejudice under

Fed.R.Civ.P. 41(a)(1)(A)(i).

       This dismissal applies only to Plaintiffs Julia Dunham and her children, C.D. and K.D. It

does not apply to any other Plaintiffs in this action.

                                               Respectfully submitted,

                                               /s/ Stuart E. Scott
                                               Stuart E. Scott (0064834)
                                               Kevin C. Hulick (0093921)
                                               Spangenberg Shibley & Liber LLP
                                               1001 Lakeside Avenue East, Suite 1700
                                               Cleveland, OH 44114
                                               Telephone: (216) 696-3232
                                               Facsimile: (216) 696-3924
                                               sscott@spanglaw.com
                                               khulick@spanglaw.com
Case: 2:19-cv-02196-ALM-EPD Doc #: 120 Filed: 08/18/20 Page: 2 of 3 PAGEID #: 1780




                                    Mark Underwood (pro hac vice)
                                    Underwood Law Office
                                    923 Third Avenue
                                    Huntington, WV 25701
                                    Telephone: (304) 209-4387
                                    markunderwood@underwoodlawoffice.com

                                    Jason Leasure (0081684)
                                    Vital & Vital, L.C.
                                    536 Fifth Avenue
                                    Huntington, WV 25701
                                    Telephone: (304) 525-0320
                                    jleasure@vitallc.com

                                    Celeste Brustowicz (pro hac vice)
                                    Stuart H. Smith (pro hac vice)
                                    Stephen H. Wussow (pro hac vice)
                                    Victor Cobb (pro hac vice)
                                    Cooper Law Firm, LLC
                                    1525 Religious Street
                                    New Orleans, LA 70130
                                    Telephone: (504) 399-0009
                                    cbrustowicz@sch-llc.com
                                    swussow@sch-llc.com

                                    Kevin W. Thompson (pro hac vice)
                                    David R. Barney, Jr. (pro hac vice)
                                    Thompson Barney
                                    2030 Kanawha Boulevard, East
                                    Charleston, WV 25311
                                    Telephone: (304) 343-4401
                                    Facsimile: (304) 343-4405
                                    kwthompsonwv@gmail.com
                                    drbarneywv@gmail.com

                                    Counsel for Plaintiffs and the Proposed Class




                                       2
Case: 2:19-cv-02196-ALM-EPD Doc #: 120 Filed: 08/18/20 Page: 3 of 3 PAGEID #: 1781




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFIY that on this 18th day of August 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court’s CM/ECF System.



                                                /s/ Stuart E. Scott
                                                Stuart E. Scott
                                                Kevin C. Hulick
                                                Spangenberg Shibley & Liber LLP
                                                1001 Lakeside Avenue East, Suite 1700
                                                Cleveland, OH 44114
                                                Telephone: (216) 696-3232
                                                Facsimile: (216) 696-3924
                                                sscott@spanglaw.com
                                                khulick@spanglaw.com

                                                Counsel for Plaintiffs and the Proposed Class




                                            3
